Name: Commission Regulation (EEC) No 2976/88 of 28 September 1988 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 9 . 88 Official Journal of the European Communities No L 269/33 COMMISSION REGULATION (EEC) No 2976/88 of 28 September 1988 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3918/87 (3), as last amended by Regulation (EEC) No 2639/88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3918/87 to the quota ­ Article 1 \ The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 3 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183 , 16 . 7 . 1980 , p. 1 . (2) OJ No L 110 , 29 . 4 . 1988 , p. 36 . (3) OJ No L 369 , 29 . 12 . 1987, p. 11 . 4) OJ No L 236, 26 . 8 . 1988 , p. 18 . No L 269/34 Official Journal of the European Communities 29 . 9 . 88 ANNEX to the Commission Regulation of 28 September 1988 iixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 40 frpm 3 to 9 October 1988 Week No 41 from 10 to 16 October 1988 Week No 42 from 1 7 to 23 October 1988 Week No 43 from 24 to 30 October 1988 Week No 44 from 31 October to 6 November 1988 0204 30 00 153,183 1 53,408 153,775 155,260 157,488 0204 4.1 00 153,183 1 53,408 153,775 155,260 157,488 0204 42 10 107,228 107,386 107,643 108,682 110,242 0204 42 30 168,501 168,749 169,153 170,786 173,237 0204 42 50 199,138 199,430 199,908 201,838 204,734 0204 42 90 199,138 199,430 199,908 201,838 204,734 0204 43 00 278,793 : 279,203 279,871 282,573 286,628 0204 50 51 153,183 153,408 153,775 155,260 157,488 0204 50 53 107,228 107,386 107,643 108,682 110,242 0204 50 55 168,501 168,749 169,153 170,786 173,237 0204 50 59 199,138 199,430 199,908 201,838 204,734 0204 50 71 199,138 199,430 199,908 201,838 204,734 0204 50 79 278,793 279,203 279,871 282,573 286,628 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.